DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021 and September 9, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as unpatentable over Perrin (WO 2016/174100; English equivalent US Pub. No. 2018/0117972 relied upon) in view of at least one of Nakada (JP2015-107776), Losi I (US Pub. No. 2007/0187013) and Losi II (US Pub. No. 2008/0105353).
Regarding claims 9-10 and 16, Perrin teaches a tire comprising a crown reinforcement 6 and a tread 9 radially outside the crown reinforcement, the tread comprising at least two grooves extending at least partially circumferentially, each groove being delimited radially toward the inside by a groove bottom, the tread having a contact face (“intended to come into contact with the roadway when the tire is being driven on and a wear limit level situated radially on the outside of a groove bottom” are intended use limitations which do not further limit the claim), a plurality of tread pattern blocks, two axially adjacent blocks being axially separated by one of the at least two grooves, at least two radially 
Regarding claims 11-12, it is again noted that the wear limit is arbitrary, and Perrin teaches that the height of the circumferential reinforcing elements is not less than half of the height of the tread pattern (paragraph [0067]), so the arbitrary wear limit can be set such that the height of the reinforcing elements overlaps the claimed ranges of claims 11 and 12, and it would have been obvious to one of ordinary skill in the art to set the height of the circumferential elements to half the height of the tread or greater as being disclosed by Perrin. “In the case where the claimed ranges ‘overlap or lie inside 
Regarding claim 13, Perrin teaches the use of a plurality of circumferential grooves (claim 1) and does not limit the number of grooves, and teaches a comparative embodiment having four circumferential grooves with three circumferential reinforcements between circumferential grooves 11 and 14 (figure 14), therefore it would have been obvious to create an inventive embodiment of Perrin having four circumferential grooves with three circumferential reinforcements between the outer two grooves as being suggested by the disclosure and figure 14 of Perrin. Further, Losi II teaches providing a sublayer with three circumferential reinforcing elements arranged axially between two axially consecutive grooves (figure 3). It would have been obvious to one of ordinary skill in the art to use three circumferential reinforcing elements between two axially consecutive grooves as taught by Losi in the tire of Perrin as a known number of circumferential reinforcing elements with the predictable result of a functional tire tread.
Regarding claim 14, Perrin teaches a configuration having a base layer 81 formed of the same material of the circumferential reinforcing elements, which has a height strictly smaller than the radial position of the bottoms of the grooves (paragraphs [0061]-[0063]; figure 7), thus overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 15, Perrin teaches a triangular shape with an angle of around 40 degrees, with a range of 35 to 45 degrees (paragraphs [0025]-[0026] and [0065]-[0066]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections over Pallot have been fully considered and are persuasive.  The rejections of claims 9-16 over Pallot and Pallot in view of Fukuda have been withdrawn. 
Applicant's arguments from the prior Reply filed February 8, 2021 have been reconsidered and it has been determined that they are not persuasive.
With regards to applicant’s arguments stating that Perrin is not prior art under 35 U.S.C. 102(a)(1), applicant argues that Perrin is not prior art based on the exception under 35 U.S.C. 102(b)(1)(A). However, it is noted that the Perrin prior art reference names Frederic Perrin and Patrick Pallot, while the instant invention only names Frederic Perrin. Accordingly, because the Perrin reference names an additional person as a joint inventor, this exception does not currently apply – see MPEP 2153.01(a), notably “Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent.” This exception can potentially apply if applicant files an affidavit or declaration – see MPEP at 2153.01(a) and 2155.01.
With regards to applicant’s arguments stating that Perrin is not prior art under 35 U.S.C. 102(a)(2), applicant argues that Perrin is not prior art based on the exception under 35 U.S.C 102(b)(2)(C), and states that this exception applies if “the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” Applicant then states “In this case, the subject matter of Perrin, as well as the presently claimed invention were obligated to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 14, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 16, 2022